Title: To Thomas Jefferson from John Neilson, 5 May 1823
From: Neilson, John
To: Jefferson, Thomas


Sir.
University
May 5. 1823.
I send you the north front of the Rotunda, by comparing it with the flank veiw, you will percieve a small difference in the North front the lower edge of the Architrave falls in the same line as the centre of the Sphere,  the column being then taken, leaves 10 ft for the height of the Pedestal, if this be deemed too much which of the following modes would be agreeable to you to reduce it. First. to raise the sphere in its cylinder, so as to shew a greater portion of the roof above the Steps, or it might be acomplished by adding to the height of the column: I beleive you have objected to depressing the Sphere in the earth.The scale I used for the Attic is 19.8 in divided into 105’ My anxiety to please emboldens me to trouble you.I am with the most sincere respects your most humble ServantJohn Neilson